DETAILED ACTION
Claims 1-16 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on May 17, 2022.
The application has been amended as follows: 
1.  A zoom lens comprising: a first lens unit having a positive refractive power; a second lens unit having a negative refractive power; and a third lens unit having a positive refractive power, the lens units being arranged in order from an object side to an image side, and further comprising: an N-1th lens unit located second from the image side; and an Nth lens unit located closest to the image side, a distance between adjacent ones of the lens units changing during zooming, 
wherein the N-1th lens unit and the Nth lens unit are located on the image side with respect to an aperture stop, 
wherein at least one of the N-1th lens unit and the Nth lens unit has a negative refractive power, 
wherein, in a case where the N-1th lens unit and the Nth lens unit have a negative refractive power, the N-1th lens unit is referred to as an image-side lens unit, and in a case where only one of the N-lth lens unit and the Nth lens unit has a negative refractive power, the lens unit having a negative refractive power is referred to as an image-side lens unit, 
wherein a combined refractive power of lenses from a lens unit having the aperture stop to the lens unit located adjacent to the object side of the image-side negative lens unit at a wide-angle end when focusing on an object at infinity is a positive refractive power, 
wherein a combined refractive power of lenses from the image-side negative lens unit to the image side at the wide-angle end when focusing on an object at infinity is a negative refractive power, and 
wherein the following inequalities are satisfied: 
0.40<fw/skw<2.90
-8.50<f1/f2 <-5.90
1.07 <|(Rg2r1 +Rg2r2)/(Rg2r1-Rg2r2)|
-1.27 <fn/fp<-0.70
where fw is a focal length of the zoom lens at the wide-angle end when focusing on an object at infinity, skw is a back focus at the wide-angle end when focusing on an object at infinity, f1 is a focal length of the first lens unit, f2 is a focal length of the second lens unit, Rg2r1 is a curvature radius of a surface at a most object side of the second lens unit, Rg2r2 is a curvature radius of a surface at a most image side of the second lens unit, fp is a combined focal length of the lenses from and including the lens unit having the aperture stop to and including the lens unit located adjacent to the object side of the image-side negative lens unit at the wide-angle end when focusing on an object at infinity, and fn is a combined focal length of the lenses from and including the image-side negative lens unit to the image plane at the wide-angle end when focusing on an object at infinity.

16.  An image capturing apparatus comprising: 
a zoom lens; and
an image sensor that receives an image formed by the zoom lens, 
wherein the zoom lens includes 
a first lens unit having a positive refractive power, a second lens unit having a negative refractive power, and a third lens unit having a positive refractive power, the lens units being arranged in order from an object side to an image side, and also includes an N-lth lens unit located second from the image side, and an Nth lens unit located closest to the image side, 
wherein a distance between adjacent ones of the lens units changes during zooming, 
wherein the N-1th lens unit and the Nth lens unit are located on the image side with respect to an aperture stop, 
wherein at least one of the N-lth lens unit and the Nth lens unit has a negative refractive power, 
wherein, in a case where the N-lth lens unit and the Nth lens unit have a negative refractive power, the N-lth lens unit is referred to as an image-side lens unit, and in a case where only one of the N-lth lens unit and the Nth lens unit has a negative refractive power, the lens unit having a negative refractive power is referred to as an image-side lens unit, 
wherein a combined refractive power of lenses from a lens unit having the aperture stop to the lens unit located adjacent to the object side of the image-side negative lens unit at a wide-angle end when focusing on an object at infinity is a positive refractive power, 
wherein the combined refractive power of the lenses from the image-side negative lens unit to the image plane at the wide-angle end when focusing on an object at infinity is a negative refractive power, and wherein the following inequalities are satisfied:
0.40<fw/skw<2.90
-8.50<f1/f2 <-5.90
1.07 <|(Rg2r1 +Rg2r2)/(Rg2r1-Rg2r2)|
-1.27 <fn/fp<-0.70
where fw is a focal length of the zoom lens at the wide-angle end when focusing on an object at infinity, skw is a back focus at the wide-angle end when focusing on an object at infinity, f1 is a focal length of the first lens unit, f2 is a focal length of the second lens unit, Rg2r1 is a curvature radius of a surface at a most object side of the second lens unit, Rg2r2 is a curvature radius of a surface at a most image side of the second lens unit, fp is a combined focal length of the lenses from and including the lens unit having the aperture stop to and including the lens unit located adjacent to the object side of the image-side negative lens unit at the wide-angle end when focusing on an object at infinity, and fn is a combined focal length of the lenses from and including the image-side negative lens unit to the image plane at the wide-angle end when focusing on an object at infinity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 16 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lens or the image capturing apparatus including said zoom lens as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of March 16, 2022 page 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Specification
The amendments to the specification were received on March 16, 2022.  These amendments to the specification are acceptable.

Examiner’s Comments
The examiner’s amendment was required to overcome possible rejections under 112 and to otherwise place the application in condition for allowance.  See co-filed interview summary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             May 17, 2022